Citation Nr: 0919588	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-11 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

The Veteran presented testimony before the undersigned at the 
RO in May 2007.  A transcript of this hearing has been 
associated with his VA claims folder.  Following the hearing, 
the Board remanded the case for additional development in 
November 2007.  That development having been completed, the 
case is now once again before the Board.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The Board's November 2007 remand directed that all records 
relating to the Veteran's Social Security disability benefits 
be obtained from the Social Security Administration (SSA), 
"including a copy of the administrative decision and related 
medical records used for such decision."  See November 2007 
Board Remand, at 3.  The Board also directed that if such 
records were "unobtainable, a negative reply must be noted 
in writing and associated with the claims folder."  Id. at 
4.  

Pursuant to the Board's remand, in December 2007, the AOJ 
requested from SSA a copy of any administrative decision 
pertaining to the Veteran all and related medical records.  
SSA responded shortly thereafter by indicating that a search 
of that agency's records failed to yield any medical records 
pertaining to the Veteran.  Specifically, the response 
indicated that "[a]fter exhaustive and comprehensive 
searches, we were not able to locate medical records.  
Further efforts will be futile."  (emphasis added).  SSA did 
not, however, indicate whether any administrative decisions 
were available, as requested in the Board's remand.  No 
additional efforts appear to have been made to locate such 
SSA decision(s) before the case was returned to the Board.

The Veteran's representative thereafter submitted an Informal 
Hearing Presentation (IHP) arguing that the AOJ's failure to 
obtain administrative decisions from SSA, or otherwise 
account for their absence, constituted non-compliance with 
the Board's remand instructions and VA's duty to assist the 
Veteran.  See IHP, at 2.  The representative specifically 
noted that SSA's response only addressed medical records and 
that there was no indication in the claims file that follow-
up efforts had been made to obtain administrative decisions 
from SSA or that such follow-up would be futile.  Id.  
Notably, the representative did not indicate whether they 
contacted the Veteran to verify whether this information even 
existed.  

Under such circumstances, and in light of the arguments 
raised by the Veteran's representative, the Board believes 
that an additional remand is necessary in effort to obtain 
any available SSA decisions and ensure compliance with the 
prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that compliance with remand instructions is 
neither optional nor discretionary and that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of any administrative 
decision relating to the Veteran from the 
Social Security Administration.  If such 
records are unavailable, such should be 
clearly annotated in the claims file.  
Also, if such records are unavailable, 
the Veteran and his representative should 
be provided with a copy of such notice, 
and given an opportunity to provide the 
records.  

2.  Thereafter, and after performing any 
additional development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




